                 Case 19-50096-KG               Doc 14   Filed 02/26/19      Page 1 of 3

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                      )
                                                            )   Chapter 11
                                                            )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,                    )   Case No. 18-12808 (KG)
                                                            )
                                                            )   (Jointly Administered)
                                            1
                                 Debtors.                   )
                                                            )
EMERGENT CAPITAL, INC., WHITE                               )
EAGLE ASSET PORTFOLIO, LP, WHITE                            )
EAGLE GENERAL PARTNER, LLC, and                             )
                                                            )
LAMINGTON ROAD DESIGNATED
                                                            )
ACTIVITY COMPANY (f/k/a LAMINGTON                           )
ROAD LIMITED),                                              )   Adv. Proc. No. 19-50096 (KG)
                      Plaintiffs,                           )
                                                            )
                 v.                                         )   Re: D.I. 1 and 5
                                                            )
LNV CORPORATION, SILVER POINT                               )
CAPITAL L.P., and GWG HOLDINGS, INC.,                       )
                                                            )
                                 Defendants.                )
                                                            )

              CERTIFICATION OF COUNSEL REGARDING PROPOSED
         ORDER APPROVING STIPULATION REGARDING BRIEFING SCHEDULE
             FOR MOTIONS TO DISMISS THE ADVERSARY COMPLAINT

          I, Jeffrey M. Schlerf, counsel to Defendant LNV Corporation ( “LNV”), in the above-

captioned adversary proceeding, hereby certify:

          1.     On January 25, 2019, White Eagle Asset Portfolio, LP, White Eagle General

Partner, LLC, Lamington Road Designated Activity Company (f/k/a Lamington Road Limited)

and Emergent Capital, Inc. (together, “Plaintiffs”) filed the Complaint [D.I. 1] (the “Complaint”)

against LNV, Silver Point Capital L.P. and GWG Holdings, Inc. (together, “Defendants” and

collectively with Plaintiffs, the “Parties”).



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, where applicable, include: White Eagle Asset Portfolio, LP (0691); White Eagle General
                 Case 19-50096-KG          Doc 14       Filed 02/26/19     Page 2 of 3

        2.      On February 19, 2019, the Court entered an order extending the deadline for

GWG Holdings, Inc. to answer, move or otherwise respond to the Complaint to March 8, 2019

[D.I. 5].

        3.      Counsel for the parties have met and conferred and have agreed to a stipulation

(the “Stipulation”) setting forth a briefing schedule with respect to LNV’s anticipated response to

the Complaint. A proposed order (the “Proposed Order”) approving the Stipulation attached

thereto is annexed hereto as Exhibit A.

        4.      The undersigned counsel for LNV respectfully requests that the Court enter the

proposed scheduling order attached as Exhibit A hereto.



Dated: February 26, 2019                          FOX ROTHSCHILD LLP


                                                  /s/ Jeffrey M. Schlerf
                                                  Jeffrey M. Schlerf (No. 3047)
                                                  Carl D. Neff (No. 4895)
                                                  919 North Market St., Suite 300
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 654-7444
                                                  Facsimile: (302) 463-4971

                                                   –and–

                                                  Thomas E Lauria (admitted pro hac vice)
                                                  Jesse L. Green (admitted pro hac vice)
                                                  WHITE & CASE LLP
                                                  Southeast Financial Center
                                                  200 S. Biscayne Boulevard, Suite 4900
                                                  Miami, FL 33131
                                                  Telephone: (305) 371-2700
                                                  Facsimile: (305) 358-5744

                                                    –and–




Partner, LLC (8312); and Lamington Road Designated Activity Company (7738). The Debtors’ service address in
these chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
                                                    2
Case 19-50096-KG   Doc 14       Filed 02/26/19   Page 3 of 3

                       David M. Turetsky (admitted pro hac vice)
                       Andrew T. Zatz (admitted pro hac vice)
                       Kimberly A. Haviv
                       WHITE & CASE LLP
                       1221 Avenue of the Americas
                       New York, NY 10020-1095
                       Telephone: (212) 819-8200
                       Facsimile: (212) 354-8113

                        –and–

                       Jason N. Zakia (admitted pro hac vice)
                       WHITE & CASE LLP
                       227 West Monroe Street, Suite 3900
                       Chicago, IL 60606-5055
                       Telephone: (312) 881-5400
                       Facsimile: (312) 881-5450

                       Attorneys for CLMG Corp.
                       and LNV Corporation




                            3
